DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US 2012/0327558).
Regarding claim 1, Jeong discloses a multilayer electronic component (Fig. 1-4B) comprising: a body (Fig. 1, 110) including dielectric layers (Fig. 2, 112) and internal 5electrodes (Fig. 2, 121/122) alternately stacked with one of the dielectric layers interposed therebetween (Fig. 2); and external electrodes (Fig. 2, 131/132) disposed on external surfaces of the body and connected to the internal electrodes (Fig. 2), wherein one of the internal electrodes includes a 10plurality of conductive particles (Fig. 3, 21) and conductive nanowires (Fig. 3, 22), the conductive nanowires having a shape different from a shape of the plurality of conductive particles and being connected to at least one of the plurality of conductive particles (Fig. 3).  
15 Regarding claim 2, Jeong further discloses that the conductive nanowire connects adjacent particles among the plurality of conductive particles (Fig. 4A-4B, at least some of 22s connect multiple 21s).  
Regarding claim 3, Jeong further discloses that among the plurality of conductive particles, particles connected to different conductive nanowires, respectively, are adjacent to each other and spaced apart from each other (Fig. 4B, at least some 21s are spaces and connected via 22).  
15 Regarding claim 7, Jeong further discloses that the conductive particles are spherical particles (Fig. 3).  
Regarding claim 11, Jeong discloses a multilayer electronic component (Fig. 1-4B) comprising: a body (Fig. 1, 110) including dielectric layers (Fig. 2, 112) and internal electrodes (Fig. 2, 121/122) alternately stacked with one of the dielectric 10layers interposed therebetween (Fig. 2); and external electrodes (Fig. 2, 131/132) disposed on external surfaces of the body and connected to the internal electrodes (Fig. 2), wherein one of the internal electrodes includes a conductive nanowire (Fig. 4A, 22) and a plurality of conductive particles 15connected to the conductive nanowire (Fig. 4A, at least one 22 has multiple 21s connected).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jeong et al (US 2012/0327558).
Regarding claim 4, Jeong further teaches that the nanowire extend in all direction from the internal electrode (Fig. 4A-4B). 
However, Jeong fails to specifically teach that one of the conductive nanowires connects one or more DB1/ 123734029.1Page 26of the plurality of conductive particles to one of the external electrodes.  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention that the extending nanowire of Jeong could extend to the external electrode at the ends of the internal electrodes as it can be seen that the nanowires 22 extend past the particle 21 in all directions and would therefore make contact with the external electrode in order to complete the conductivity of the internal electrode to the external electrode so that the device could operate as intended. 
Regarding claim 5, Jeong further teaches that, among the plurality of conductive particles, the one or more particles connected to the one of the conductive nanowires are spaced apart from the one of the external electrode (Fig. 4B, at least some 21s are spaces and connected via 22).  
Regarding claim 16, Jeong teaches a multilayer electronic component (Fig. 1-4B) comprising: 10a body (Fig. 2, 110) including dielectric layers (Fig. 2, 112) and internal electrodes (Fig. 2, 121/122) alternately stacked with one of the dielectric layers interposed therebetween (Fig. 2); and external electrodes (Fig. 2, 131/132) disposed on external surfaces of the body and connected to the internal electrodes (Fig. 2), 15wherein one of the internal electrodes includes one or more conductive particles (Fig. 4B, 21)) and a conductive nanowire (Fig. 4B, 22) that the nanowire extend in all direction from the internal electrode (Fig. 4A-4B). 
However, Jeong fails to specifically teach that one of the conductive nanowires connects one or more DB1/ 123734029.1Page 26of the plurality of conductive particles to one of the external electrodes.  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention that the extending nanowire of Jeong could extend to the external electrode at the ends of the internal electrodes as it can be seen that the nanowires 22 extend past the particle 21 in all directions and would therefore make contact with the external electrode in order to complete the conductivity of the internal electrode to the external electrode so that the device could operate as intended. 

Claim(s) 6, 8, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jeong et al (US 2012/0327558) in View of LEE et al (US 2019/0027309).
Regarding claim 6, Jeong fails to teach the claim limitations. 
LEE teaches that one of the conductive nanowires (Fig. 5, 211) contains one or more conductive metals selected from the group consisting of nickel (Ni) , copper (Cu) , and alloys thereof ([0049]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Jeong, in order to construct the devices using known materials and designs in the art to meet user needs based on known conductive nanowire material possibilities.
Regarding claim 8, Jeong teaches that the conductive particles can be made of Ni ([0048]).
However, Jeong fails to teach that the conductive particles and the conductive nanowires 20contain the same conductive metal.  
LEE teaches that conductive nanowires can be made of Ni [0049]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Jeong, in order to construct the devices using known materials in the art to meet user needs based on known different conductive nanowire material and conductive particle combination possibilities.
Regarding claim 13, Jeong fails to teach the claim limitations. 
LEE teaches that one of the conductive nanowires (Fig. 5, 211) contains one or more conductive metals selected from the group consisting of nickel (Ni) , copper (Cu) , and alloys thereof ([0049]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Jeong, in order to construct the devices using known materials and designs in the art to meet user needs based on known conductive nanowire material possibilities.
Regarding claim 14, Jeong teaches that the conductive particles can be made of Ni ([0048]).
However, Jeong fails to teach that the conductive particles and the conductive nanowires 20contain the same conductive metal.  
LEE teaches that conductive nanowires can be made of Ni [0049]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Jeong, in order to construct the devices using known materials in the art to meet user needs based on known different conductive nanowire material and conductive particle combination possibilities.
Regarding claim 18, Jeong fails to teach the claim limitations. 
LEE teaches that one of the conductive nanowires (Fig. 5, 211) contains one or more conductive metals selected from the group consisting of nickel (Ni) , copper (Cu) , and alloys thereof ([0049]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Jeong, in order to construct the devices using known materials and designs in the art to meet user needs based on known conductive nanowire material possibilities.
Regarding claim 19, Jeong teaches that the conductive particles can be made of Ni ([0048]).
However, Jeong fails to teach that the conductive particles and the conductive nanowires 20contain the same conductive metal.  
LEE teaches that conductive nanowires can be made of Ni [0049]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Jeong, in order to construct the devices using known materials in the art to meet user needs based on known different conductive nanowire material and conductive particle combination possibilities.

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jeong et al (US 2012/0327558) in view of Ma et al (US 2014/0332731).
Regarding claim 12, Jeong fails to teach the claim limitations. 
Ma teaches that a length of the conductive nanowire (Fig. 1B, 5) is greater than a diameter of the plurality of conductive particles (Fig. 1B, 1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Ma to the invention of Jeong, in order to crate a low resistance conductive network in the conductive material (Ma [0007]).
  Regarding claim 17, Jeong fails to teach the claim limitations. 
Ma teaches that a length of the conductive nanowire (Fig. 1B, 5) is greater than a diameter of the plurality of conductive particles (Fig. 1B, 1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Ma to the invention of Jeong, in order to create a low resistance conductive network in the conductive material (Ma [0007]).

Allowable Subject Matter
Claims 9-10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a mass ratio of the conductive nanowires with respect to a sum of masses of the conductive particles and the conductive 25nanowires included in the internal electrode is 0.1 wt% or more DB1/ 123734029.1 Page 27and 5 wt% or less” in combination with the other claim limitations. 
Regarding claim 10, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein an average porosity of the one of the internal 5electrodes is 6% or more and 15% or less” in combination with the other claim limitations. 
Regarding claim 15, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein an average porosity of the one of the internal 5electrodes is 6% or more and 15% or less” in combination with the other claim limitations. 
Regarding claim 20, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein an average porosity of the one of the internal 5electrodes is 6% or more and 15% or less” in combination with the other claim limitations. 


Additional Relevant Prior Art:
Gruner et al (US 2011/0255214) teaches relevant art in Fig. 1-9B.
KANG et al (US 2015/0187500) teaches relevant art in Fig. 3.
KONDO et al (US 2017/0012282) teaches relevant art in Fig. 7.
KIM et al (US 2017/0011850) teaches relevant art in Fig. 1-7.
Choa et al (US 2018/0224391) teaches relevant art in Fig. 1-48.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848